 1   ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     aabao@ww.law
 5
     Attorneys for Plaintiff
 6   DITECH FINANCIAL LLC

 7                                     UNITED STATES DISTRICT COURT

 8                                             DISTRICT OF NEVADA

 9

10   FEDERAL HOUSING FINANCE AGENCY,                             CASE NO.:       3:16-cv-00461-RCJ-WGC
     in its capacity as Conservator of Federal
11   National Mortgage Association and Federal
     Home Loan Mortgage Corporation;                             ORDER GRANTING MOTION FOR
12
     FEDERAL NATIONAL MORTGAGE                                   SUBSTITUION OF ATTORNEY
     ASSOCIATION; FEDERAL HOME LOAN                              (ECF NO. 103)
13
     MORTGAGE CORPORATION; JPMORGAN
14   CHASE BANK, N.A.; DITECH FINANCIAL,
     LLC; NATIONSTAR MORTGAGE, LLC;
15   BAYVIEW LOAN SERVICING, LLC; and
     BANK OF AMERICA, N.A.,
16
                                Plaintiffs,
17
                 vs.
18
     THUNDER PROPERTIES, INC.,
19
                                Defendant.
20

21

22   TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:

23               PLEASE TAKE NOTICE that, effective immediately, the handling attorney on this matter

24   for WOLFE & WYMAN LLP will be Andrew A. Bao, Esq., who shall be designated as the counsel

25   for service in this matter until further notice, in place and stead of Colt B. Dodrill, Esq.

26               Therefore, please remove Colt B. Dodrill, Esq. from this service list, and direct all future

27   ///

28   ///

                                                             1
     3907942.1
 1   pleadings, correspondence and any inquires to Andrew A. Bao, Esq. concerning Attorneys for Plaintiff

 2   DITECH FINANCIAL LLC and/or this matter.

 3   DATED: April 20, 2021

 4                                                  ORDER

 5               IT IS HEREBY ORDERED that the Motion for Substitution of Attorney (ECF No. 103) is

 6   GRANTED.

 7               IT IS SO ORDERED.

 8

 9

10                                              ROBERT C. JONES
                                                United States District Judge
11                                              Dated: April 30, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
     3907942.1
       Case 3:16-cv-00461-RCJ-WGC Document 103 Filed 04/20/21 Page 3 of 5




 1                                     CERTIFICATE OF MAILING

 2               On April 20, 2021, I served the foregoing NOTICE OF ASSOCIATION OF COUNSEL

 3   INTO CASE by the following means to the persons as listed below:

 4                   a.    EFC System (you must attach the “Notice of Electronic Filing,” or list all

 5   persons and addresses and attach additional paper if necessary):

 6                    Kelly H Dove                               kdove@swlaw.com
                      Snell & Wilmer L.L.P.
 7                    3883 Howard Hughes Parkway
                      Las Vegas, NV 89169
 8
                      Attorney for Plaintiff
 9                    Federal National Mortgage Association

10                    Leslie Bryan Hart                      lhart@fclaw.com
                      Fennemore Craig, P.C.
11                    300 E. Second St., Suite 1510
                      Reno, NV 89501-
12
                      Attorney for Plaintiffs
13                    Federal Home Loan Mortgage Corporation
                      and Federal Housing Finance Agency
14
                      Robin E Perkins                            rperkins@swlaw.com
15                    Snell & Wilmer L.L.P.
16                    3883 Howard Hughes Parkway
                      Suite 1100
17                    Las Vegas, NV 89169
                      Attorney for Plaintiff
18                    Federal National Mortgage Association
19                    Amy F. Sorenson                            asorenson@swlaw.com
20                    Snell & Willmer, LLP
                      3883 Howard Highes Parkway
21                    Suite 1100
                      Las Vegas, NV 89169
22                    Attorney for Plaintiff
                      Federal National Mortgage Association
23

24

25

26
27

28

                                                       3
     3907942.1
       Case 3:16-cv-00461-RCJ-WGC Document 103 Filed 04/20/21 Page 4 of 5




 1               Erica J Stutman                         estutman@swlaw.com
                 Snell & Wilmer L.L.P.
 2               One Arizona Center
                 400 E. Van Buren St., Ste. 1900
 3
                 Phoenix, AZ 85004
 4               Attorney for Plaintiff
                 Federal National Mortgage Association
 5
                 John D. Tennert                        jtennert@fclaw.com
 6               Fennemore Craig, P.C.
                 300 E. Second St.
 7
                 Suite 1510
 8               Reno, NV 89501
                 Attorney for Plaintiffs
 9               Federal Home Loan Mortgage Corporation
                 and Federal Housing Finance Agency
10

11               Kent F Larsen                           kfl@slwlaw.com
                 Smith Larsen & Wixom
12               1935 Village Center Circle
                 Las Vegas, NV 89134
13               Attorney for Plaintiff
                 JPMorgan Chase Bank, N.A.
14

15               Melanie D Morgan                        melanie.morgan@akerman.com
                 Akerman LLP
16               1160 Town Center Drive, Suite 330
                 Las Vegas, NV 89144
17               Attorney for Plaintiffs
                 Bank of America, N.A., Bayview Loan
18               Servicing, LLC and Nationstar Mortgage,
19               LLC

20               Natalie L Winslow                       natalie.winslow@akerman.com
                 Akerman LLP
21               1160 N. Town Center Drive
                 Las Vegas, NV 89144
22
                 Attorney for Plaintiffs
23               Bank of America, N.A., Bayview Loan
                 Servicing, LLC and Nationstar Mortgage,
24               LLC

25               Katie M. Weber                          kw@slwlaw.com
                 Smith Larsen & Wixom
26
                 1935 Village Center Cir.
27               Las Vegas, NV 89134
                 Attorney for Plaintiff
28               JPMorgan Chase Bank, N.A.

                                                4
     3907942.1
       Case 3:16-cv-00461-RCJ-WGC Document 103 Filed 04/20/21 Page 5 of 5




 1                   Roger P. Croteau, Esq.                      croteaulaw@croteaulaw.com
                     Nevada Bar No. 4958
 2                   Timothy E. Rhoda, Esq.
                     Nevada Bar No. 7878
 3
                     Roger P. Croteau & Associates, Ltd.
 4                   9120 West Post Road, Suite 100
                     Las Vegas, Nevada 89148
 5                   Attorney for Defendant
                     Thunder Properties, Inc.
 6

 7
                    b.     United States Mail, postage fully pre-paid (List persons and addresses. Attach
 8
     additional paper if necessary):
 9

10
                                                           /s/ Kathleen S. Gambill
11                                                         Kathleen S. Gambill
                                                           An employee of Wolfe & Wyman LLP
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       5
     3907942.1
